333DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Examiner notes that Applicants perfected priority in parent U.S. App. No. 16/585,066 to antedate the applied art.  Examiner further notes that Applicants have made a statement regarding unity of inventorship in parent U.S. App. No. 16/585,066, Remarks, dated 9/14/20, at page 10 of 11.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination teaches the following limitations in combination with the other limitations:
Regarding independent claim 1, a nip-formation member configured to form a nipping portion to nip the endless belt between the nip-formation member and the rotating body; and
a slidable sheet interposed between an inner circumferential surface of the endless belt and the nip-formation member in the nipping portion, wherein the slidable sheet includes a first part, in which a plurality of dents are arranged, on a surface contacting the inner circumferential surface of the endless belt, the first part being located in a range corresponding to the nipping portion, and
wherein each of the plurality of dents has a concave shape of one of a polyhedral pyramid and a cone; and,
Regarding independent claim 10, a nip-formation member configured to form a nipping portion to nip the endless belt between the nip-formation member and the rotating body; and
a slidable sheet interposed between an inner circumferential surface of the endless
belt and the nip-formation member in the nipping portion, wherein the slidable sheet includes a first part, in which a plurality of dents are arranged, on a surface contacting the inner circumferential surface of the endless belt, the first part being located in a range corresponding to the nipping portion, and
wherein each of the plurality of dents has a concave shape of one of a polyhedral pyramid and a cone.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The statement in parent U.S. App. No. 16/585,066, in the Office Action dated 6/18/20 is incorporated herein by reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209.  The examiner can normally be reached on M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852